[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The defendant has moved for summary judgment alleging that there are no issues of material facts and that the defendant is entitled to judgment on the first and third counts of the substitute complaint.
The main issue in the case is that of foreseeability. The plaintiff claims that Walgreens knew or should have known of a long history of criminal activity on its property or in its vicinity. As a result she claims it had a duty to use precaution to protect customers using the drive-up pharmacy window.
Walgreens argues that the reports of criminal activity on the property would be hearsay and would not be admissible at trial. The court disagrees with such a blanket statement and finds that evidence of the CT Page 6491 prior activity would be admissible. The case of Stewart v. FederatedDept. Stores Inc., 234 Conn. 597, 610, 662 A.2d 753 (1995) clearly supports the plaintiffs position. The court finds that there was overwhelming evidence of prior criminal activity in the area that was known or should have been known to Walgreens.
The court, therefore, finds that there are many genuine issues of material facts in this case.
Accordingly, the motion for summary judgment is denied.
_______________________________________ D. Michael Hurley, Judge Trial Referee